     Case 3:20-cv-00627-CAB-BLM Document 10 Filed 06/04/20 PageID.121 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                         SOUTHERN DISTRICT OF CALIFORNIA
 9
10    CHRIS LANGER,                                      Case No.: 20-CV-627-CAB-BLM
11                                      Plaintiff,
                                                         ORDER GRANTING UNOPPOSED
12    v.                                                 MOTION TO DISMISS
                                                         PLAINTIFF’S COMPLAINT
13    NICHE INVESTMENTS, LLC et al.,
14                                  Defendants.
                                                         [Doc. No. 7]
15
16
17         This matter is before the Court on a motion to dismiss filed by Defendants Niche
18   Investments, LLC, and Tag Motorsports, Inc., (collectively “Defendants”). [Doc. No. 7.]
19   The motion was filed on May 8, 2020 and set a hearing date (for briefing purposes only)
20   of June 12, 2020. Civil Local Rule 7.1.e.2 requires a party opposing a motion to file an
21   opposition or statement of non-opposition no later than fourteen calendar days before the
22   noticed hearing. Thus, based on the hearing date of June 12, 2020, Plaintiff’s opposition
23   to the motion to dismiss was due on May 29, 2020. No opposition has been filed. Under
24   the local rules, Plaintiff’s failure to oppose “may constitute a consent to the granting of
25   [the] motion.” See S.D. Cal. CivLR 7.1.f.3.c.
26         District courts have broad discretion to enact and apply local rules, including
27   dismissal of a case for failure to comply with the local rules. Ghazali v. Moran, 46 F.3d
28   52, 53 (9th Cir. 1995) (affirming grant of an unopposed motion to dismiss under local rule

                                                     1
                                                                              20-CV-627-CAB-BLM
     Case 3:20-cv-00627-CAB-BLM Document 10 Filed 06/04/20 PageID.122 Page 2 of 2



 1   by deeming a pro se litigant’s failure to oppose as consent to granting the motion). Before
 2   dismissing an action for failure to comply with local rules, the district court “weigh[s]
 3   several factors: ‘(1) the public’s interest in expeditious resolution of litigation; (2) the
 4   court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public
 5   policy favoring disposition of cases on their merits; and (5) the availability of less drastic
 6   sanctions.’” Ghazali, 46 F.3d at 53 (quoting Henderson v. Duncan, 779 F.2d 1421, 1423
 7   (9th Cir. 1986)).
 8         Here, the Ghazali factors support granting the motion based on the lack of opposition
 9   because Plaintiff’s failure to file anything with the Court, including failing to oppose the
10   motion to dismiss, indicates that Plaintiff has abandoned this lawsuit and consents to the
11   granting of the motion to dismiss. The public’s interest in expeditious resolution of
12   litigation, the court’s need to manage its docket, the risk of prejudice to defendants by
13   further delays in this litigation, and the lack of appropriate less drastic sanctions all support
14   dismissal. Moreover, upon review of the motion and of the record, Plaintiff’s lack of
15   opposition is unsurprising considering that Defendants appear to have remedied the issue
16   that prompted the lawsuit in the first instance. Therefore, the Court assumes the lack of
17   opposition to Defendants’ motion to dismiss is intentional and constitutes Plaintiff’s
18   consent to the granting of the motion.
19         Accordingly, the motion to dismiss is GRANTED based on the lack of opposition
20   and on its merits for the reasons set forth above, and the complaint is DISMISSED. The
21   Clerk of Court is instructed to CLOSE this case.
22         It is SO ORDERED.
23   Dated: June 4, 2020
24
25
26
27
28

                                                     2
                                                                                   20-CV-627-CAB-BLM
